987 So.2d 768 (2008)
Darcy L. ROBINSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-647.
District Court of Appeal of Florida, Third District.
July 23, 2008.
*769 Darcy L. Robinson, in proper person.
Bill McCollum, Attorney General, and Michael C. Greenberg, Assistant Attorney General, for appellee.
Before WELLS, CORTIÑAS, and SALTER, JJ.
WELLS, Judge.
The dismissal of appellant's Petition for Writ of Habeas Corpus is affirmed without prejudice to his filing a post conviction motion, if appropriate, in the Seventeenth Judicial Circuit. See Hales v. State, 957 So.2d 699, 700 (Fla. 3d DCA 2007); Calloway v. State, 699 So.2d 849, 850 (Fla. 3d DCA 1997) (observing that a circuit court has no jurisdiction to review the legality of a conviction in another circuit); Leichtman v. Singletary, 674 So.2d 889, 891 (Fla. 4th DCA 1996). To the extent that the petition at issue was intended as a challenge to the Florida Parole Commission's determination of appellant's release date, the instant dismissal is likewise without prejudice to the filing of the proper petition in the appropriate jurisdiction. See Sheley v. Fla. Parole Comm'n, 720 So.2d 216, 217 (Fla.1998); Lewis v. Fla. Parole Comm'n, 697 So.2d 965, 966 (Fla. 1st DCA 1997) (observing that "the proper method of challenging a presumptive parole release date is by a petition for a writ of mandamus, filed in the Circuit Court of Leon County").